[Cite as Sun v. Lyndhurst Mun. Court, 2013-Ohio-5597.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                     No. 100368



                                      JOSEPH C. SUN
                                                             RELATOR

                                                   vs.

                    LYNDHURST MUNICIPAL COURT
                                                             RESPONDENT




                                    JUDGMENT:
                                COMPLAINT DISMISSED


                                         Writ of Mandamus
                                         Motion No. 469930
                                         Order No. 470383


        RELEASE DATE: December 17, 2013
FOR RELATOR

Joseph C. Sun, pro se
P.O. Box 151
Bluffton, SC 29910


ATTORNEY FOR RESPONDENT

Joseh W. Diemert
Joseph W. Diemert & Associates
1360 S.O.M. Center Road
Mayfield Heights, OH 44124
SEAN C. GALLAGHER, J.:

      {¶1} Joseph C. Sun has filed a complaint for a writ of mandamus. Sun seeks an

order from this court that requires the Lyndhurst Municipal Court to grant a trial by jury

with regard to a pending traffic citation. The Lyndhurst Municipal Court has filed a

motion to dismiss, which we grant.

      {¶2} Attached to the motion to dismiss is a copy of a judgment entry, journalized

on September 18, 2013, which demonstrates that the traffic citation has been dismissed.

Thus, Sun’s complaint for a writ of mandamus is moot. State ex rel. Jerninghan v.

Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d

723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

      {¶3} Accordingly, we grant the Lyndhurst Municipal Court’s motion to dismiss.

Costs to the Lyndhurst Municipal Court. Costs waived. The court directs the clerk of

court to serve all parties with notice of this judgment and the date of entry upon the

journal as required by Civ.R. 58(B).

      {¶4} Complaint dismissed.



SEAN C. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR